Exhibit 10.11

First Amendment to the Severance Agreement

This FIRST AMENDMENT (this “Amendment”) to the Severance Agreement (the
“Severance Agreement”) dated                     , 2012, by and between Imperial
Holdings, Inc., a Florida corporation (the “Company”), and Miriam Martinez
(“Employee”) is effective as of February 13, 2012 (the “Effective Date”).
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Severance Agreement.

W i t n e s s e t h:

Whereas, the Company and Employee have entered into the Severance Agreement; and

Whereas, the parties hereto desire to amend the Severance Agreement to clarify
their intent with respect to the timing of any severance payments thereunder.

Now, therefore, in consideration of the foregoing premises and the mutual
covenants and promises contained in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AMENDMENT TO SEVERANCE AGREEMENT

Section 2(e)(ii) is hereby amended by adding the following proviso to the end of
such section:

; provided, that in any case where the first and last days of the Applicable
Release Period are in two separate taxable years, any payments required to be
made to Employee that are treated as deferred compensation for purposes of
Section 409A (defined below) shall be made in the later taxable year, promptly
following the conclusion of the Applicable Release Period.

GENERAL PROVISIONS

Entire Agreement. Except as amended by this Amendment, the Severance Agreement
shall continue in full force and effect in accordance with its terms.

Applicable Law. This Amendment shall be governed in all respects, including as
to interpretation, substantive effect and enforceability, by the internal laws
of the State of Florida, without regard to conflicts of laws provisions thereof
that would require application to the laws of another jurisdiction other than
those that mandatorily apply.

Headings. The section and other headings contained in this Amendment are for the
convenience of the parties hereto only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which is an original, but all of which together constitute but one
instrument. The parties hereto agree to accept a signed facsimile copy or
portable document format of this Amendment as a fully binding original.

*****

IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment to
the Severance Agreement as of the 13th day of February 2012.



--------------------------------------------------------------------------------

IMPERIAL HOLDINGS, INC. By:     Name:   Michael Altschuler Title:   General
Counsel & Secretary

Employee

  Name:   Miriam Martinez